Citation Nr: 0636615	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for a right upper arm 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for the residual conditions of a fracture of 
the right humerus, now rated as noncompensable. 

The veteran testified before the Board sitting at the RO in 
February 2005. 

At the hearing, the veteran stated his desire to petition to 
reopen previously denied claims for service connection for a 
left knee and closed head injuries.  The matters are referred 
to the RO for further development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

In June 1986, the veteran was granted service connection and 
a noncompensable rating for the residual conditions of a 
fracture of the right humerus.  The most recent medical 
examination of the disability was in September 1993.  In the 
December 2004 statement of the case, the RO noted that the 
veteran failed to report for scheduled examinations in August 
2003 and in February 2004 at the VA Medical Center (VAMC) in 
Houston, Texas.  

At the hearing, the veteran committed to appear for an 
examination and requested that it be scheduled, if possible, 
at the Lufkin VA Outpatient Clinic (OPC) at the beginning of 
the month, as he has difficulty with the procurement and 
expense of transportation. 

The veteran is reminded that VA's duty to assist is not a 
one-way street and that he must make every effort to 
cooperate with the scheduling and conduct of a medical 
examination of his disability.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). The veteran is also advised that if he 
fails to appear for the examination without good cause, the 
Board will adjudicate the claim based on the evidence of 
record. 38 C.F.R. § 3.655 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify any VA or private medical 
examinations and treatment that he has 
received for his right arm disability 
since July 2002.  Attempt to obtain 
records from all identified providers and 
incorporate any records received in the 
claims file. 

2.  Schedule the veteran for an 
examination of his right arm and shoulder 
by an appropriately qualified VA 
physician at the Lufkin VAOPC or, if not 
possible, at another VA medical facility 
nearest to the veteran's address of 
record.  Request that the physician 
review the claims file and note his 
review.  Request that he provide an 
evaluation of the veteran's right arm 
disability. 

3.  Then, readjudicate the claim for an 
increased rating for the residual 
conditions of a fracture of the right 
humerus.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


